Citation Nr: 0932269	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-15 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected chronic low back strain with mild 
degenerative joint disease (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active military duty from October 1966 
to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Salt Lake city, 
Utah (RO).

The Veteran testified at a personal hearing before the 
undersigned Administrative Law Judge sitting at the RO in 
March 2009, and a transcript of the hearing is of record.  
The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) is inferred from the evidence of record and 
was raised at the hearing; it is referred to the RO for 
adjudication.

For reasons discussed hereinbelow, the issue on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The Veteran testified at his March 2009 hearing that he had 
received an epidural injection for his service-connected low 
back disability at a VA medical center in March 2009.  
Although there are recent VA treatment records on file, which 
include notations of epidural injections, there is no record 
dated after October 2008.  Consequently, there appears to be 
relevant VA medical records that are not on file and must be 
obtained.  Additionally, the Veteran testified that he has 
been receiving Social Security Administration (SSA) 
disability benefits for approximately four years; these 
records are also not on file.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 
(1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  
Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the SSA are evidence 
which must be considered.  See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

Therefore, the Board finds that additional development is 
required prior to final adjudication of the issue on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a low back disability 
since October 2008, which is the date of 
the most recent medical evidence on file.  
After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The RO/AMC will obtain from the SSA a 
copy of its decision regarding the 
Veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision.  Those 
records will be associated with the 
claims folder.

3.  If deemed appropriate by the RO/AMC, 
any appropriate medical development 
should be conducted, to include a VA 
examination.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's increased 
rating claim for his service-connected 
low back disability.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


